Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/841,379 filed on 6/15/22. Claims 1 - 20 has been examined.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,387,858. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,387,858
A data transmission detection system, comprising: 
a first stage of the data transmission detection system, comprising: 
a receiver input through which a wireless data transmission signal is received; 
a first plurality of mixers in communication with the receiver input, wherein: 
each mixer of the first plurality of mixers mixes a different frequency of a plurality of frequencies with the wireless data transmission signal; and each mixer of the first plurality of mixers outputs a mixed wireless data transmission signal, thereby creating a plurality of mixed wireless data transmission signals; 
a match detection module configured to: 
select a mixed wireless data transmission signal of the plurality of mixed wireless data transmission signals; and 
a second stage of the data transmission detection system, comprising: a second plurality of mixers that each receive the wireless data transmission signal, wherein: 
each mixer of the second plurality of mixers mixes a different localized frequency of a plurality of localized frequencies with the wireless data transmission signal; 
the plurality of localized frequencies is based on the selected mixed wireless data transmission signal; and 
each mixer of the second plurality of mixers outputs a mixed localized wireless data transmission signal, thereby creating a plurality of mixed localized wireless data transmission signals.
A data transmission detection system, comprising: 
a first stage of the data transmission detection system, comprising: 
a receiver input through which a wireless data transmission signal is received; 
a plurality of mixers in communication with the receiver input, wherein: 
each mixer of the plurality of mixers mixes a different frequency of a plurality of frequencies with the wireless data transmission signal; and each mixer of the plurality of mixers outputs a mixed wireless data transmission signal, thereby creating a plurality of mixed wireless data transmission signals; 
a data transmission detector module that receives the mixed wireless data transmission signal from each mixer of the plurality of mixers and creates a plurality of scores, wherein: 
each score of the plurality of scores corresponds to a mixed wireless data transmission signal of the plurality of mixed wireless data transmission signals; and 
a match detection module configured to: 
receive the plurality of scores from the data transmission detector module, wherein the match detection module identifies a highest score of the plurality of scores and determines whether the highest score exceeds a match threshold; and 
cause the mixed wireless data transmission signal mapped to the highest score to be selected; and a second stage of the data transmission detection system, comprising: 
a second plurality of mixers that each receive the wireless data transmission signal, wherein: 
each mixer of the second plurality of mixers mixes a different localized frequency of a plurality of localized frequencies with the wireless data transmission signal; and 
each mixer of the plurality of mixers outputs a mixed localized wireless data transmission signal, thereby creating a plurality of mixed localized wireless data transmission signals.


It would have been obvious to one of the ordinary skilled in the art that the system will work the same way and provide the desired output with or without having a transmission detector module which provides the scores and the threshold limit; since, the output will be provided by mixing with use of plurality of mixers. 
 7.	Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,387,858. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,387,858
The data transmission detection system of claim 1, wherein the wireless 2 data transmission signal comprises a unique word.
The data transmission detection system of claim 1, wherein the wireless data transmission signal comprises a unique word that is used as a reference location with the wireless data transmission signal.


8.	Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,387,858. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,387,858
The data transmission detection system of claim 2, wherein the match detection module selects the mixed wireless data transmission signal based on an amount of correlation between the unique word in the mixed wireless data transmission signal and a stored unique word.
The data transmission detection system of claim 2, wherein each score of the plurality of scores is based on an amount of correlation between the unique word in the mixed wireless data transmission signal and a stored unique word.


9.	Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,387,858. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,387,858
The data transmission detection system of claim 3, wherein the receiver input is attached to a moving object.
The data transmission detection system of claim 1, wherein the receiver input is attached to a moving object.


10.	Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,387,858. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,387,858
The data transmission detection system of claim 4, wherein the wireless data transmission signal received via the receiver input is Doppler shifted due to movement of the moving object relative to a transmitter that transmitted the wireless data transmission signal.
The data transmission detection system of claim 4, wherein the wireless data transmission signal received via the receiver input is Doppler shifted due to movement of the moving object relative to a transmitter.


11.	Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,387,858. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,387,858
The data transmission detection system of claim 5, further comprising the transmitter, wherein the transmitter is a satellite.
The data transmission detection system of claim 5, further comprising the transmitter, wherein the transmitter is a satellite.


12.	Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,387,858. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,387,858
The data transmission detection system of claim 1, wherein the plurality of frequencies are distributed around a transmission frequency of a transmitter that transmitted the wireless data transmission signal.
The data transmission detection system of claim 1, wherein the plurality of frequencies are distributed around a known transmission frequency of a transmitter that transmitted the wireless data transmission signal.


13.	Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,387,858. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,387,858
The data transmission detection system of claim 1, wherein a localized frequency delta between each localized frequency of the plurality of localized frequencies is smaller than a frequency delta between each frequency of the plurality of frequencies.
The data transmission detection system of claim 1, wherein: the plurality of localized frequencies are selected based on the mixing frequency of the selected mixed wireless data transmission signal mapped to the highest score; and a localized frequency delta between each localized frequency of the plurality of localized frequencies is smaller than a frequency delta between each frequency of the plurality of frequencies. 


14.	Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,387,858. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.

Instant Application 
Pat # 11,387,858
A method for performing data transmission detection, the method comprising: 
receiving a wireless data signal; converting, using an analog to digital converter, 
the wireless data signal to a digital signal; as part of a first stage: 
mixing the digital signal with digital representations of a plurality of different frequencies separately to create a plurality of mixed digital signals; selecting a mixed digital signal of the plurality of mixed digital signals; as part of a second stage: 
mixing the digital signal with digital representations of a plurality of localized frequencies separately to create a plurality of mixed localized digital signals, wherein the plurality of localized frequencies is based on the selected mixed wireless data transmission signal; 
selecting a mixed localized digital signal of the plurality of mixed localized digital signals; and 
outputting the selected mixed localized digital signal.
A method for performing data transmission detection, the method comprising: 
receiving a wireless data signal that is Doppler-shifted, converting, using an analog to digital converter, the wireless data signal to a digital signal, as part of a first stage, 
mixing the digital signal with digital representations of a plurality of different frequencies separately to create a plurality of mixed digital signals; as part of the first stage, scoring each of the plurality of mixed digital signals for a presence of a unique word, thereby creating a plurality of scores; as part of the first stage, selecting a mixed digital signal of the plurality of mixed digital signals that has a highest score of the plurality of scores for the presence of the unique word; as part of a second stage, mixing the digital signal with digital representations of a plurality of localized frequencies separately to create a plurality of mixed localized digital signals; as part of the second stage, 
selecting a mixed localized digital signal of the plurality of mixed localized digital signals for output; and 
outputting the selected mixed localized digital signal.


It would have been obvious to one of the ordinary skilled in the art that the system will work the same way and provide the desired output with or without having a transmission detector module which provides the scores and the threshold limit; since, the output will be provided by mixing with use of plurality of mixers. 

Regarding claim 13, the method substantially has same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 14, the method substantially has same limitations as claim 4, thus the same rejection is applicable. 

Regarding claim 15, the method substantially has same limitations as claim 5, thus the same rejection is applicable. 

Regarding claim 16, the method substantially has same limitations as claim 6, thus the same rejection is applicable. 

Regarding claim 17, the method substantially has same limitations as claim 9, thus the same rejection is applicable. 

Regarding claim 18, the non-transitory processor-readable medium has same limitations as claim 12, thus the same rejection is applicable. 

Regarding claim 19, the non-transitory processor-readable medium has same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 20, the non-transitory processor-readable medium has same limitations as claim 13, thus the same rejection is applicable. 
Allowable Subject Matter
14.	Claim 7, 10 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632